«   +




        2

        3

        4

        5

        6                          UNITED STATES DISTRICT COURT
        7                        CENTRAL DISTRICT OF CALIFORNIA
        8
             UNITED STATES O~ AMERICA,
        9
                                                                            ~~
        l0                                 Plaintiff,         CASE NO. /~ _ 33S_~_)
        li                        v.
        12                                                    ORDER ~F DETENTION
        13         0        ~`b~

        14                                 Defendant.
        15

        16                                                     I.
        17       A.(}       On motion of the Government in a case allegedly involving:
        18             1.() a crime of violence.
        19           2.()      an offense with maximum sentence of life imprisonment or death.
        20           3.()      a nazcotics or controlled substance offense with maximum sentence
        21                     often or more years .
        22           4.(}      any felony -where the defendant has been convicted of two or more
        23                     prior offenses described above.
        24           5.() any felony that is not otherwise a crime of violence that involves a
        25                     minor victim, or possession or use ofa firearm or destructive device
        26                     or any other dangerous weapon, or a failure to register tinder 18 ,
        27                     U.S.0 § 225Q.
        28       B.~        On motion by the Government /( )on Court's own motion, in a case

                                       ORDER OF DETEM'ION AFi'ER iIEARINC(38 US.G §3142(1))

             CR-44(06/07)                                                                     Page I of4 ~
+   ~




         l                    allegedly involving;
         2                    On the further allegation by the Government of:
         3           1. ~        a serious risk that the defendant will flee.
         4           2. O        a serious risk that the defendant will:
         5                 a.{)obstruct or attempt to obstructjustice.
         6                 b.()threaten, injure, or intimidate a prospective witness or juror or
         7                       attempt to do so.
         8       C. The Government ~is/{ )is not entitled to a rebuttable presumption that no
         9           condition or combination ofconditions will reasonably assure the defendant's
        10           appearance as required and the safety ofany person or the community.
        I1
        12                                                     II.
        13       A.~ The Court finds that no condition or combination of conditions will
        14                   reasonably assure:
        15           1. ~ the appeazance ofthe defendant as required.
        16             (}       and/or
        17           2.(}       the safety of any person Qr the community.
        18       B.{) The Court finds that the defendant has not rebutted by sufficient
        19                   evidence to the contrary the presumption provided by statute.
        20
        21                                                    III.
        22       The Court has considered:
        23       A. the nature and circumstances ofthe offenses)charged, including whether the
        24           offense is a crime ofviolence,a Federal crime ofterrorism,ar involves a minor
        25           victim or a controlled substance,firearm, explosive, or destructive device;
        26       B. the weight of evidence against the defendant;
        27       C. the history and characteristics of the defendant; and
        28      D. the nature and seriousness of the danger to any person or to the community.

                                      ORDER OF DETEfYTEOF! AFTER HFr1RING(I8 U.S.C.§3142(1}y

             CR-94(OW07)                                                                       Page 2 oC
 1                                                    IV.
 2        The Court also has considered all the evidence adduced at the hearing and the
 3        arguments and/or statements of counsel, and the Pretrial Services
 4       Reportlrecommendation.
 5

 6                                                     V.
 7       The Court bases the foregoing finding{s) on the following:
 8       A.~As to flight risk:                                                             ~J~
                                              p.~r~          I~~~              O~    ~`2~~7/
 9

is
>>
rz
is
14

15

16       B.() As to danger:
17

18

19

24

21

22

23

24                                                    VI.
25       A.() The Court finds that a serious risk exists that the defendant will:
26                  1.(}obstruct or attempt to obstruct justice,
27                  2.{)attempt to/( )threaten, injure or intimidate a witness or juror.
28

                               ORDER OF DE3'EM'!ON AFTER HEARING(IS US.C.§3142(1))

     CR-44(ObJ07)                                                                          page 3 of4
 1        B. The Court bases the foregoing findings} on the following:
 2
 3
 4
 5'
 6
 7


 9                                                   VII.
l0
          A.IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
]2        B. IT IS FURTHER ORDERED that the defendant be committed to the custody
13            ofthe Attorney General for confinement in a corrections facility separate, to
14            the extent practicable, from persons awaiting or serving sentences or being
15            held in custody pending appeal.
ib        C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
t7            opportunity for private consultation with counsel.
18        D. IT IS FURTHER ORDERED that, on order ofa Court ofthe United States
19            or on request of any attorney for the Government,the person in charge ofthe
20            corrections facility in which the defendant is confined deliver the defendant
2t            to a United States marshal for the purpose ofan appearance in connection
2z            with a court proceeding.
23
24
25
26 ~. DATED:              ~l    U'~ ~ l
2~
28

                             ORDER OF DETENi'iON AFTER HEARING(1E U.S.C. ~3142(If)

      CR-94(0107)                                                                    Page d of4
